Atkinson, Justice.
1. The assignment of error relating to the general grounds of the motion for new trial having been abandoned, no ruling will be made on the sufficiency of the evidence to support the verdict.
2. An amendment to the motion for new trial was “upon the ground of newly discovered evidence, the existence of which was not known to movant or his counsel and which could not have been discovered by either in the exercise of ordinary care.” The affidavits of each of the attorneys for the defendant stated: “I did not know of the existence of said newly discovered evidence, and do say that I could not, upon the exercise of reasonable diligence, have discovered said evidence.” The affidavit of the defendant was to the same' effect. Held, that the language quoted was merely an expression of opinion of the affiants, and gave no facts by which the court could judge whether they had used due diligence or not and whether the evidence could have been discovered by such use. Being of such character, whether or not the grounds of the motion for new trial would have been meritorious in other respects, the defendant was not entitled to a new trial on the ground of alleged newly discovered evidence. King v. State, 174 Ga. 432 (4) 440 (163 S. E. 168); Taylor v. State, 132 Ga. 235, 237 (63 S. E. 1116); Patterson v. Collier, 77 Ga. 292 (3 S. E. 119); Evans v. Grier, 29 Ga. App. 426 (5) (115 S. E. 921). See also Woolfolk v. State, 85 Ga. 69 (4) (11 S. E. 814).

Judgment affirmed.


All the Justices concur.

Herbert B. Vining, for plaintiff in error.
M. J. Yeomans, attorney-general, Charles H. Garrett, solicitor-general, B. D. Murphy, and H. J. Clower, contra.